10
11
12
13
14
15
16
17
18
19
20
2k.
az
23
24
25
26
Z4

28

Case 5:20-cr-00012-JGB Document1 Filed 01/15/20 Page1of3 Page ID#:1
FILED

2020 JAN 15 AMII: 33

CLERK (U.S. BISTMOT. COU
CENTRAL BET. UF CALR.
RIVERSIGE

A,

 

Racer cee

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

September 2019 Grand Jury

UNITED STATES OF AMERICA, Dep ERRto. 20 - NON 12 IG

Plaintiff, INDICTMENT

Vv. [18 U.S.C. § 113(a) (3): Assault
’ with a Dangerous Weapon with
CHARLES KERTESZ, Intent to Do Bodily Harm; 18
aka “Chad,” and U.S.C. § 113(a) (6): Assault
JOSHUA EDWARD KREPPS, Resulting in Serious Bodily
Injury]
Defendants.

 

 

 

 

The Grand Jury charges:

COUNT ONE
[18 U.8.C. SS 113(a) (3), 2a) ]
[ALL DEFENDANTS ]

On or about August 31, 2018, in San Bernardino County, within
the Central District of deltemnta, and within the special maritime .
and territorial jurisdiction of the United States, that is, at the
United States Penitentiary at Victorville, California, defendants
CHARLES KERTESZ, also known as “Chad,” and JOSHUA EDWARD KREPPS,

aiding and abetting each other, intentionally assaulted Victim P with

C5

 
10

11

12

Ls

14

LS

16

17

18

19

20

Zul,

2A

23

24

20)

26

2}

28

 

 

Case 5:20-cr-00012-JGB Document1 Filed 01/15/20 Page 2o0f3 Page ID #:2

the intent to do bodily harm and, in so doing, used a dangerous

weapon, namely, tennis shoes.

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

Zo

26

27

28

 

 

Case 5:20-cr-00012-JGB Document 1 Filed 01/15/20 Page 30f3 Page ID#:3

COUNT TWO
[18 U.S.C. §§ 113(a) (6), 2(a)]
[ALL DEFENDANTS ]

On or about August 31, 2018, in San Bernardino County, within
the Central District of California, and within the special maritime
and territorial jurisdiction of the United States, that is, at the
United States Penitentiary at Victorville, California, defendants
CHARLES KERTESZ, also known as “Chad,” and JOSHUA EDWARD KREPPS,
aiding and abetting each other, intentionally assaulted Victim P by
punching and kicking Victim P, resulting in serious bodily Jaqury,

A TRUE BILL

/s|

Foreperson

NICOLA T. HANNA
United States Attorney

Balen Foe

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

JOSEPH B. WIDMAN
Assistant United States Attorney
Chief, Riverside Branch Office

JOHN A. BALLA
Assistant United States Attorney
Riverside Branch Office

 
